DETAILED ACTION                                                 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                       Allowable Subject Matter
Claims 1-5, 7-9, & 11-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1-5, 7-9, & 11-17, a primary reason why the claim(s) are deemed novel and non-obvious over the prior art of record to Rai et al. (US-5,271,749, hereinafter Rai) as instantly claimed is that while the prior art Rai teaches a means for fabricating a sintered polycrystalline compact of cubic boron nitride that comprises a mixture of cBN crystals, hBN and adjuvant materials is compacted into preforms and subjected to heat treatment in a non-oxidizing atmosphere. However, Rai’s composition does implement cobalt as a binder. Additionally, Rai’s does not implemented a multimodal particle size distribution for cBN implemented, nor disclosing the proper temperature range utilized to sinter the compact. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
                                                                   Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hitoshi Sumiya (US-6,071,841) – teaches a binderless method for producing cBN sintered body. However the composition only utilizes a single low pressure phase cubic boron nitride starting material, not a multi modal particle size distribution
Wardoyo (US-8,657,893) – discloses a method for producing a highly uniform and highly dense sintered cubic boron nitride compact. Again however, the composition only comprises of hexagonal boron nitride. 
Ohtsubo et al. (US-7,404,832) – discloses a method for producing cubic boron nitride abrasive grains used for producing a grinding wheel, etc., and to cubic boron nitride abrasive grains. The method comprises maintaining a mixture containing hexagonal boron nitride and seed crystals of cubic boron nitride under pressure and temperature conditions. However the composition only utilizes a single low pressure phase cubic boron nitride starting material, not multi modal particle size distribution and the process steps are done at lower temperatures and pressures than claimed. Additionally, the body that is ultimately formed from the cubic boron nitride particles utilizes a binder. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741        
/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741